497 A.2d 793 (1985)
Duane A. TOWLES, Appellant,
v.
UNITED STATES, Appellee.
No. 82-964.
District of Columbia Court of Appeals.
October 1, 1985.
Certiorari Dismissed October 22, 1985.
Richard S. Bromberg, Washington, D.C., for appellant.
Michael W. Farrell, Asst. U.S. Atty., Washington, D.C., for appellee.
Before PRYOR, Chief Judge, and NEBEKER, MACK, NEWMAN, FERREN, BELSON, TERRY[*] and ROGERS, Associate Judges.
Certiorari Dismissed October 22, 1985. See 106 S.Ct. 269.

ORDER
PER CURIAM.
It is ORDERED, sua sponte, that the order of this court entered September 30, 1985, is hereby vacated.
On consideration of the sua sponte call for rehearing en banc, and it appearing that a majority of the judges have voted to rehear this case en banc, it is
ORDERED that this court's July 25, 1985, 496 A.2d 560, judgment affirming the conviction is vacated, and the August 16, 1985, mandate is recalled. It is
FURTHER ORDERED, sua sponte, that the Clerk is directed to schedule this case for argument before the court en banc. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before October 10, 1985.
NOTES
[*]  Associate Judge Terry has recused himself from participating in this case.